Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2022 has been entered. 
Response to Amendment
Applicants amendment, filed 7/15/2022, have been fully considered and reviewed by the examiner.  Examiner notes amendment to claim 44 and 48.  Claims 24-51 remain pending, with claims 24-35 withdrawn from consideration due to an election.  
Response to Arguments
Applicant's arguments filed 7/15/2022 have been fully considered but they are not persuasive for the following reasons.
Applicant’s argue that the prior art fails to discloses the discontinuous inhibition layer and therefore the prior art cannot make obvious the instantly claim invention.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Here while the examiner notes that the prior art fails to explicitly disclose the discontinuous inhibition layer, the claimed layer is merely a result of performing obvious process steps and therefore the prior art would necessarily have the same results unless the applicant is using different process steps or materials (see applicant’s specification that discloses inclusion of Mn in the bath will result in the discontinuous inhibition layer). 
Here, the applicants argue that Luther does not teach an inhibition layer at all, citing paragraph 21 of Luther which discloses that the Mn phase is detectable in the interface instead of the FeAlXn inhibition layer known in the hot dip coating.  The examiner cites here Figure 1 of Luther which includes a discontinuous layer at the interface and thus appears to disclose what can read on the broadly drafted “discontinuous inhibition layer” as claimed.  The applicant’s statement that the references does not disclose an inhibition layer is noted, but this is as it relates to FeAlZn inhibition layers and not all discontinuous layers that can read on the broadly drafted “inhibition layer”.  The applicants have not defined the scope of “inhibition layer” to distinguish the Mn containing layer at the interface of the steel nor has the applicants defined the claims to require any specific composition of the inhibition layer to foreclose the examiner’s position.

    PNG
    media_image1.png
    386
    585
    media_image1.png
    Greyscale

Specifically, the prior art and the present claims, reflected by specifically claimed requirements and in view of the specification, teach all the same process steps and materials and thus the results obtained by applicant’s process must necessarily be the same as those obtained by the prior art.  Therefore, by performing the claimed process steps using the claimed bath composition and temperatures, it must necessarily result in a discontinuous inhibition layer within the scope of the claims as drafted.  Either 1) the applicant and the prior art have different definitions, or 2) the applicant is using other process steps or parameters that are not shown in the claims.
Applicant’s arguments as it relates to Nozaki are noted, but are directed to this reference individually and not the combination of references and what they suggest to one of ordinary skill in the art.  Please note that the test of obviousness is not an express suggestion of the claimed invention in any or all references, but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them (In re Rosselet, 146 USPQ 183).  
As for the requirement of reducing or eliminating metal induced embrittlement during or after welding, liquid metal embrittlement reduction such is taught by Luther at 0011, 0018.   Nozaki discloses welding (102).  The applicant’s argument that Luther is limited to hot forming is not persuasive as the reference makes no such limitations.  Welding is made obvious by Nozaki and Luther discloses that reducing or eliminating the LMIE during processing.   Examiner has proffered a prima facie case of obviousness and the Applicant’s have proffered no persuasive evidence that reduction of LMIE is unpredictable or unexpected in welding to rebut this presumption.  See also US Patent Application Publication 20160319386 at Examples, 0093-0084, 0075) as it relates to the known LMIE and welding.
Applicant’s arguments as it relates to the obvious double patenting are noted, but not persuasive as the claims rejected do not require the press hardened requirement and thus this argument is not commensurate in scope with the broadly drafted claim.  
All other arguments, not specifically addressed above are deemed moot as either not supported by factual evidence, directed to newly added claim requirements or not commensurate in scope with the broadly drafted claim requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36, 38-43, 45-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 20160215376 by Luther et al. taken with US Patent Application Publication 20140234658 by Nozaki et al.
Claim 36:  Luther discloses a method of coating a substrate, the method comprising the steps of: forming a molten zinc bath comprising aluminum and manganese with no purposefully added iron; wherein when the molten zinc comprises aluminum (Al) from 0.1 to 10 wt% and manganese (Mn) from 0.5 wt% to 15 wt% and therefore discloses a range of Al and Mn that will read on the claims as drafted (e.g. 10 wt% of Mn and 0.45 wt% Al or 0.5% Mn and 0.25 wt% Al).   See entire reference, also claims 12 which discloses 0.5 to 5 wt% Mn and 0.1 to 1 wt% aluminum.  Therefore the claims as drafted are deemed to be obvious as overlapping with the range as taught by the prior art. At the very least, the prior art Luther explicitly disclose the amount of Mn and Al have a direct result on the treatment and therefore determination of the optimum amount through routine experimentation would have been obvious as predictable. 
Luther discloses maintaining the molten zinc bath at a temperature 
and introducing a substrate to the molten zinc bath and coating the substrate with a zinc coating comprising zinc, aluminum, and manganese (see entire reference).  Luther fails to disclose the bath temperature and the substrate temperature at entry.  However, Nozaki, also discloses forming a hot dipped Zinc layer that may include Al and Mn onto a steel sheet and such discloses using a bath temperature and an entry temperature that reads on the claims as drafted (see e.g. Table 4, see e.g. I-3).  Additionally, the bath temperature is taught in examples as 440-480 (see Table 4) and therefore using this molten bath temperature would have been obvious as predictable.  Additionally Nozaki discloses an entry temperature of close to the bath temperature including 40 degrees below to 40 degrees above (0185) and therefore discloses an entry temperature that encompasses the claimed entry temperature and makes obvious such.  
As for the requirement of discontinuous inhibition layer, the examiner notes Luther appears to disclose such at Figure 1.  Additionally and at the very least, the mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Here while the examiner notes that the prior art fails to explicitly disclose the discontinuous inhibition layer, the claimed layer is merely a result of performing obvious process steps and therefore the prior art would necessarily have the same results unless the applicant is using different process steps or materials (see applicant’s specification that discloses inclusion of Mn in the bath will result in the discontinuous inhibition layer). 
Specifically, the prior art and the present claims, reflected by specifically claimed requirements and in view of the specification, teach all the same process steps and materials and thus the results obtained by applicants process must necessarily be the same as those obtained by the prior art.  Therefore by performing the claimed process steps using the claimed bath composition and temperatures, it must necessarily result in a discontinuous inhibition layer within the scope of the claims as drafted.  Either 1) the applicant and the prior art have different definitions, or 2) the applicant is using other process steps or parameters that are not shown in the claims. 
Claim 38:  Luther discloses preannealing and Nozaki discloses the annealing to 550 to 750C for 20 seconds or more and then cooling to a temperature lower than 350C.  Here the temperatures and times overlap the claimed ranges and therefore make obvious the ranges.  (0167, 0181-0182, Table 3).  Additionally, Nozaki discloses the heating temperature, time and cooling temperature are a result effective variable and therefore determination of the annealing temperature, time and cooling temperature would have been obvious through routine experimentation.
Claim 39:  Luther discloses preannealing and Nozaki discloses the annealing to 550 to 750C for 20 seconds or more (0167-0170).  Luther discloses a time period of 30 second to 1000 seconds (0169-0170).
	Claim 40:  Nozaki discloses annealing in an atmosphere comprising nitrogen (N.sub.2) with a hydrogen (H.sub.2) content of less than 20 Vol % and thus overlaps and makes obvious the claims as drafted.  Nozaki explicitly discloses vol% of hydrogen that read on the range as drafted (table 3).
	Claims 41-42:  Nozaki discloses annealing in an atmosphere with a dew point from -20C or higher and thus overlaps and makes obvious the claims as drafted.  Nozaki explicitly discloses dew points that read on the range as drafted (table 3).
	Claim 43:  Nozaki discloses a coating weight of 100 g/m2 or less and thus overlaps and makes obvious the claims as drafted (0193).
	Claim 45: Luther discloses galvannealing and Nozaki discloses galvannealing the substrate at 460C or higher to 600C and thus overlaps the claims range.
Claims 46-47:  Luther discloses galvannealing and Nozaki discloses galvannealing the substrate at 460C or higher to 600C and thus overlaps the claims range.  As for the time period, the time period for annealing is a result effective variable directly affecting the annealing process (too little and no annealing takes place, too long and it is cost and process inefficient) and therefore determination of the optimum time would have been obvious as predictable.
Claim 48:  Luther and Nozaki disclose the limitations of this claims as specifically discussed above.  As for the requirement of reducing or eliminating metal induced embrittlement during or after welding, liquid metal embrittlement reduction such is taught by Luther at 0011, 0018.   Nozaki discloses welding (102).

Claims 36-39, 41-49 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA 02850332.
CA 332 discloses a method for reducing embrittlement (0047) including contacting the steel sheet with a bath at a temperature within the range as claimed and the steel sheet having a temperature within the claimed range (see Table 7, 0096-0097) and therefore disclose and/or make obvious the claimed ranges.  CA 332 discloses the coating composition includes Zn and Al (0095) and discloses including Sb (0096) and therefore including this component would have been obvious to achieve the benefits as  disclosed by the prior art (0096).  
CA 332 discloses a layer that the coating/steel interface (0066) and discloses that this layer, which can reasonably be considered the claimed inhibition layer is continuous over an area and thus discontinuous as claimed. At the very least, the prior art reflected by specifically claimed requirements and in view of the specification, teach all the same process steps and materials and thus the results obtained by applicants process must necessarily be the same as those obtained by the prior art.  Therefore by performing the claimed process steps using the claimed bath composition and temperatures, it must necessarily result in a discontinuous inhibition layer within the scope of the claims as drafted.  Either 1) the applicant and the prior art have different definitions, or 2) the applicant is using other process steps or parameters that are not shown in the claims.
CA 332 discloses welding (0024) and reducing the LMIE susceptibility (0047)  and discloses a steel sheet that can reasonably be considered “non-press hardenable steel” as evidenced by the applicant’s specification which discloses such include ultra high strength steel (0002 discloses the same tensile strength as claimed by applicants in claim 49 and thus would reasonably be considered ultra high strength within the broadly disclosed claimed).
Claim 37:  CA 332 discloses the claimed tensile strength (0002).
Claim 38-39:  CA 332 discloses pre-annealing to a temperatures (0088) that overlaps and makes obvious the claimed range and then cooled (0088) to a temperature that overlaps the claimed range .  As for the time, such would have been obvious through routine experimentation as the anneal time would be recognized as a result effective variable.
Claim 41-42:  CA 332 discloses dew point is controlled in the preanneal chamber (0088) and controlling the dew point would have been obvious through routine experimentation.
Claim 43:  The amount of plating layer is a result effective variable, directly affecting its properties and determination of the optimum coating weight through routine experimentation would have been obvious to one of ordinary skill in the art to achieve the benefits associated with the galvanization layer.
Claim 44:  CA 332 discloses including Sb and using such would have been obvious.
Claims 45-47:  CA discloses an anneal after removing from the bath at a temperature and time that is within the claimed range (see e.g. Table 6)
Claim 48:  Requirements of this claim are explicitly discussed above.
Claim 49:  CA 332 discloses the claimed tensile strength (0002).
Claim 51:  CA 332 discloses the claimed retained austenite (0024).

Claims 37, 49 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luther et al. taken with Nozaki et al. and further with US Patent Application Publication 20140212684 by Kawata et al.
Luther and Nozaki generally disclose all that is taught above; however, fails to explicitly disclose the claimed tensile strength or retained austenite as claimed.  However, Kiwata also forming a hot dip coating on a steel substrate (including Zn comprising Al and Mn materials, see 177), discloses using a steel that has a tensile strength that overlaps the claimed range (abstract) that includes retained austenite (0088-0089, abstract) and therefore, taking the level of one of ordinary skill in the art at the time of the invention, it would have been obvious to have modified Luther with Nozaki to use the steel as taught by Kiwata as such is known and taught be used for zinc coated baths that include Al and Mn and provide a high strength galvanized steel.

Claims 46 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luther et al. taken with Nozaki et al. and further with US Patent Application Publication 20180258514 by Oka et al.
While the examiner maintains the position as set forth above, the examiner cites here Oka which discloses the time for galvannealling of 10 to 40 second and the result effective nature of selecting the optimum time (0148) and therefore using a time within the claims as drafted would have been obvious as predictable.  Additionally, at the very least, the time period for annealing is a result effective variable directly affecting the annealing process (too little and insufficient alloying and too long and it decreases the adhesiveness of the layer) and therefore determination of the optimum time would have been obvious as predictable.
  
Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA 332 with US Patent Application Publication 20090098408 by Sun.
As outlined above, reducing or eliminating metal induced embrittlement during or after welding, liquid metal embrittlement reduction such is taught by CA332   CA332 fails to disclose obtaining a weld nugget diameter size at a welding current using a current less than an expulsion current as claimed.  However, Sun, also discloses a galvanized steel sheet and welding and disclose using current below expulsion and providing a button above the minimum button diameter (0182-0186) and therefore obtaining a weld nugget diameter size that is above the minimum using a current that is less than an expulsion current would have been obvious as predictable.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 45-54 of copending Application No. 16462883 (reference application) in view of Nozaki. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are fully encompassed by the copending application which discloses the claimed material and alloying and Nozaki discloses alloying conditions as set forth above as well as the temperature of the bath and substrate entry temperature and therefore using such temperatures and times would have been obvious as predictable for the reasons set forth above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID P TUROCY/Primary Examiner, Art Unit 1718